Citation Nr: 1140660	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-21 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the service-connected low back condition with degenerative joint disease (DJD).

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected tuberculosis osteomyelitis of the left iliac wing, post-operative ("tuberculosis osteomyelitis"). 

3.  Entitlement to an evaluation in excess of 10 percent for the service-connected chondromalacia of the right knee.

4.  Entitlement to an evaluation in excess of 10 percent for the service-connected arthritis and synovitis of the left knee.

5.  Entitlement to a compensable evaluation for the service-connected renal tuberculosis.

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to August 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  The Veteran filed a notice of disagreement in March 2008.  A statement of the case was issued in June 2008.  The Veteran perfected his appeal in July 2008.

The Veteran failed to appear for his March 2011 Board hearing.  As such, there are no outstanding hearing requests of record.  38 C.F.R. § 20.704(d).   The Veteran did present testimony before the RO in November 2009.  The transcript has been associated with the claims folder.




FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The service-connected low back condition with DJD has not been shown to be productive of symptomatology consistent with separately compensable neurological impairment, incapacitating episodes of intervertebral disc syndrome as defined by the statue, flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

3.  The service-connected tuberculosis osteomyelitis of the left iliac wing, postoperative, has not been shown to be productive of symptomatology consistent with: disfigurement of the head, face, or neck; a scar, other than the head, face, or neck, that is deep (associated with underlying soft tissue damage) covering an area or areas exceeding 12 square inches; limited motion; or a superficial scar that does not cause limited motion in an area or areas of 144 square inches or greater.  

4.  The service-connected chondromalacia of the right knee has not been shown to be productive of symptomatology consistent with ankylosis, recurrent subluxation or instability, limitation of flexion to 30 degrees, limitation of extension, or impairment of the tibia and fibula. 

5.  The service-connected arthritis and synovitis of the left knee has not been shown to be productive of symptomatology consistent with ankylosis, recurrent subluxation or instability, limitation of flexion to 30 degrees, limitation of extension, or impairment of the tibia and fibula. 

6.  The service-connected renal tuberculosis has not been shown to be an active disease process.  The symptomatology is not consistent with genitourinary dysfunction, infectious disease, immune disorders, or nutritional deficiencies.

7.  Service connection is currently in effect for a low back condition with DJD (20 percent), tuberculosis osteomyelitis (10 percent), arthritis and synovitis of the left knee (10 percent), chondromalacia of the right knee (10 percent), and renal tuberculosis (zero percent).  A combined 40 percent rating, employing the bilateral factor, has been in effect since September 1996.

8.  The Veteran's service-connected disabilities have not been shown to render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for the service-connected low back condition with DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).

2.  The criteria for an evaluation in excess of 10 percent for the service-connected tuberculosis osteomyelitis of the left iliac wing have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118 (2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, Diagnostic Codes 7800-7805 (2011).

3.  The criteria for an evaluation in excess of 10 percent for the service-connected chondromalacia of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2011).  

4.  The criteria for an evaluation in excess of 10 percent for the service-connected arthritis and synovitis of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2011).  

5.  The criteria for a compensable evaluation for the service-connected renal tuberculosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.88b, 4.89, 4.115a, 4.115b, Diagnostic Codes 7505 (2011).  

6.  The criteria for assignment of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in an August 2007  VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in August 2007, which was prior to the February 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims for increased ratings.  Letters dated in May 2008 and October 2008 additionally set forth the applicable rating criteria for the disabilities on appeal.   The August 2007 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA records, reports of VA examination, and the transcript from the November 2009 RO hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

VA examinations were provided in 2007 and 2009.  They contain the necessary information to decide the claims in the instant appeal and are adequate for rating purposes.  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Increased Rating Claims 

General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Analysis

The Board has carefully reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Low Back Condition with DJD

Historically, service connection was awarded for a low back pain with DJD in a July 1999 rating decision.  An initial 20 percent evaluation was assigned effective in March 1996.  The RO continued the 20 percent rating in the February 2008 rating decision, the subject of the instant appeal.

At the outset, the Board would note that effective on September 26, 2003, revisions were made to the VA rating schedule, which established a General Rating Formula for Diseases and Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458. (August 27, 2003).  The Veteran filed his claim in March 2007.  Thus, only the regulations effective September 26, 2003, apply to this claim.

The Veteran's low back condition has been assigned a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237,  under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a (2011).  

Under Diagnostic Code 5237, lumbosacral strain, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 20 percent rating is available where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent when a back disability is manifested by the following criteria: unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent is assigned for unfavorable ankylosis of the entire spine.  Id.  

Degenerative arthritis can also be rated under Diagnostic Code 5003 based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Aside from the General Rating Formula For Diseases and Injuries of the Spine, there are other provisions for rating disability of the spine when certain manifestations are present.   These include incapacitating episodes and neurological problems.  

Despite radiographic evidence that there is some narrowing of the L4-5 interspace and L5-S1 (March 2008) and complaints by the Veteran that he has flare-ups of pain one to two times per week forcing him to lay down for two to three hours (December 2009 VA examination), at no time has there been evidence of incapacitating episodes of intervertebral disc syndrome as defined by the statute to warrant a higher rating under Diagnostic Code 5243, i.e. physician prescribed bed rest having a total duration of at least 4 weeks but less than 6 weeks during a 12-month period.  Id.  

The Board has also considered whether a separate disability rating would be appropriate for neurological findings appropriate to the site of the lumbar spine under the diagnostic codes pertinent to rating neurological disorders.  

Under Note (1) of the General Rating Formula, VA must also consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected thoracolumbar spine disability. Here, while the Veteran has complained of radiating pain, the objective evidence does not support a separate rating for neurological impairment during this period. 
Notably, upon VA examination in December 2007, the Veteran denied radiating pain.  Straight leg raising  was negative bilaterally and sensation to pinprick and vibratory stimulation of the legs was normal.  There was some loss of tendon reflexes in the legs, but no incapacitation over the last twelve months relating to the Veteran's low back.  Upon VA examination in December 2009, the Veteran denied any numbness into the lower extremities.  Straight leg raising was negative bilaterally and reflexes were 2/4 bilateral patella and Achilles'.  There were no neurologic abnormalities were reported.  At no time has there been evidence of bowel or bladder incontinence.  In light of this evidence, there is no basis to assign a separate compensable rating for lower extremity neurological impairment.

Thus, the Board shall consider the service connected disability under the orthopedic diagnostic codes (under the General Rating Formula For Diseases and Injuries of the Spine) only.  

The Veteran contends that he is entitled to a higher rating for his low back condition.  Specifically, he testified in November 2009 that he had difficulty standing and bending and suffered from radiating pain.  Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 20 percent rating is appropriate and no higher ratings are warranted at this time, to include "staged" ratings.  38 C.F.R. § 4.7; See Hart, supra. 

In this regard, upon VA examination in December 2007, the Veteran extended his back 25 degrees.  Flexion was 45 degrees, lateral movement to the left was 30 degrees and to the right was 25 degrees.  Rotary movement to the left was 25 degrees and the right was 30 degrees.  There was almost a complete loss of the lumbar curve.  There was no additional limitation following repetitive use.  There was no additional limitation during flare-ups.  Examination showed painful motion, spasm, weakness, and fatigability, but there was no incoordination.

VA outpatient treatment records dated in March 2008 and May 2008 simply note complaints of low back pain and decreased range of motion, no objective findings were recorded.  The Veteran did use a cane in May 2008 and had an antalgic gait. 

Upon VA examination in December 2009, the Veteran complained of daily low back pain radiating into his posterior thighs.  He denied giving way or falls.  He had flare-ups of back pain approximately one to two times per week that caused him to lie down for two to three hours.  He did not use a brace, but ambulated with the aid of a cane.  

Physical examination other lumbar spine showed his gait was antalgic.  Range of motion was as follows: forward flexion to 90 degrees; extension to 10 degrees; right and left rotation to 10 degrees; and right and left lateral flexion to 10 degrees.  There was pain at the endpoints of all motion. The Veteran did not experience increased fatigue, weakness, lack of endurance, or incoordination on repetitive testing.  He did have increased pain on repetitive motion testing, but no additional loss of range of motion was reported.  There were no muscle spasms.  The Veteran maintained normal architecture.  

In light of the Veteran's complaints of pain experienced in his low back, functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness, were considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  

While there was pain during motion testing upon both VA examinations, the Veteran was at worse still able to flex to 45 degrees in 2007, even considering the loss of lumbar curve noted at that time.  Extension was limited to 10 degrees at its worse in 2009.  The Veteran was able to perform both lateral flexion and rotation during both VA examinations.  

Clearly, to the extent that the Veteran did not exhibit any findings of forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, his complaints of pain and limited motion are considered in the 20 percent rating.   Id.  In order to warrant a 40 percent, there must be flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, which has not been objectively demonstrated.    

Moreover, there was no evidence of lack of endurance or incoordination of the lumbar spine at any time.  Repetitive testing did not produce any additional limitation of motion due to pain.  Findings of weakness and fatigability noted in 2007 are also provided for in this rating as there was no additional limitation of function.  There was no evidence of weakness or fatigability in 2009.  Any antalgic gait, spasm, and loss of lumbar curve are also provided for in the 20 percent rating.

The Board considered the Veteran's disability under Diagnostic Code 5003; however, this is based on limitation of motion, including painful motion, which has been discussed.  38 C.F.R. § 4.71a.  

In sum, a rating for the service-connected low back condition with DJD in excess of 20 percent, to include "staged" ratings, is not warranted as the evidence does not show symptomatology consistent with separately compensable neurological impairment or incapacitating episodes of intervertebral disc syndrome as defined by the statue or flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a; Hart, supra.  

Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  Finally, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


Tuberculosis Osteomyelitis of the Left Iliac Wing

Historically, service connection was awarded for tuberculosis osteomyelitis in a   March 1978 rating decision.  An initial 100 percent evaluation was assigned effective in June 1977.  In November 1979, the RO decreased the rating to noncompensable effective from November 1979.  In July 1999, the RO increased the rating to 10 percent disabling effective from March 1996.  The RO continued the 10 percent rating in the February 2008 rating decision, the subject of the instant appeal.

The Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the Skin, so that it more clearly reflects VA's policies concerning the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  As the Veteran filed his claim for benefits in March 2007, the amendments are not applicable to the instant appeal.

The Veteran's tuberculosis osteomyelitis has been assigned a 10 percent rating under 38 C.F.R. § 4. 118, Diagnostic Code 7804,  under the Schedule of ratings for the skin.  38 C.F.R. § 4.118 (2007).  

Under Diagnostic Code 7804 in effect in 2007, a 10 percent rating was assigned for a superficial, painful scar on examination.  Id.  Note (1) defines a superficial scar as one not associated with underlying soft tissue damage.  

The Veteran contends that he is entitled to a higher rating for his tuberculosis osteomyelitis.  Specifically, he testified in November 2009 that the scar pulled, was numb, and caused pelvic pain and disequilibrium.  Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 10 percent rating is appropriate and no higher ratings are warranted at this time under any other applicable code, to include "staged" ratings.  38 C.F.R. § 4.7; See Hart, supra. 

In this regard, upon VA examination in December 2007, the examiner noted the Veteran had tuberculosis involving his left iliac wing in 1977.  This was treated with incision and drainage, as well as medications for two years at which time his disease was considered inactive.  There was an L-shaped scar about the superior aspect of the left buttocks.  There was no active tuberculosis found.  
VA outpatient treatment records dated between 2006 and 2008 were negative for complaints, treatment, or findings regarding the tuberculosis osteomyelitis.  Upon VA examination in December 2009, the Veteran complained of pain over the left posterior iliac crest.  He indicated that the ilium did not give him problems except when he made sudden movements.  There was no drainage, heat, or redness.  The Veteran indicated that he had flare-ups of the left iliac wing three to four times per month that caused him to lie down for one to two hours, though VA outpatient treatment records contradict this statement.  There was no further history of surgery.

Physical examination showed the scar to be 15 centimeters long by one to three centimeters wide.  The scar was nontender.  There was no keloid.  There was hypertrophy and partial adherence to the underlying tissue in the proximal aspect, but it did not restrict motion.  There was approximately one centimeter of tissue depth loss in the central portion, otherwise there was no tissue loss.  There was no evidence of infection, swelling or erythema. 

The Board has considered rating the Veteran's scar under other applicable criteria, but there has been no evidence of disfigurement of the head, face, or neck to warrant a higher rating under Diagnostic Code 7800.  38 C.F.R. § 4.118 (2007).  The Board has considered a higher rating under Diagnostic Code 7801 for scars, other than the head, face, or neck, that are deep (associated with underlying soft tissue damage) given the findings of some tissue depth loss in 2009, however; it does not cover an area or areas exceeding 12 square inches.  There was also no evidence of limited motion.  Id.  A higher rating is not warranted under Diagnostic Code 7802 as there has been no evidence of a superficial scar that does not cause limited motion in an area or areas of 144 square inches or greater.  Id.  

In sum, a rating for the service-connected tuberculosis osteomyelitis in excess of 10 percent, to include "staged" ratings, is not warranted as the evidence does not show symptomatology consistent with that described in the previous paragraph.  38 C.F.R. § 4. ; Hart, supra.  

Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  Finally, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.   


Bilateral Knees

Historically, service connection was awarded for arthritis of the right knee and arthritis and synovitis of the left knee in a July 1999 rating decision.  An initial 10 percent evaluation was assigned effective in September 1996 for each knee.  The RO continued the 10 percent ratings in the February 2008 rating decision, the subject of the instant appeal, but reclassified the right knee as chondromalacia.

The Veteran's knees have both been assigned a 10 percent rating under 38 C.F.R. § 4. 71a, Diagnostic Codes 5010 and 5257.  38 C.F.R. § 4.71a (2011).  Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), and Diagnostic Code 5262 (impairment of the tibia and fibula.  

Additionally, if the knee condition involves arthritis, the knee disability may be rated under provisions for evaluating arthritis.  Under Diagnostic Code 5010, arthritis due to trauma, is rated as degenerative arthritis according to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Relevant criteria, under applicable Diagnostic Codes are as follows:

A 60 percent evaluation may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  A 50 percent evaluation may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 40 percent evaluation may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 30 percent evaluation may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

For other knee impairment, recurrent subluxation or lateral instability of the knee, a severe case is to be rated 30 percent disabling; a moderate case is to be rated 20 percent disabling.  For a slight case a 10 percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 percent rating.  When flexion is limited to 45 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where flexion is limited to 30 degrees.  A 30 percent rating is appropriate where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 percent rating.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is appropriate where extension is limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is appropriate where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle disability may be assigned a 10 percent evaluation.  Impairment of a tibia and fibula with moderate knee or ankle disability may be assigned a 20 percent evaluation; impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

According to VA standards, normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 (degenerative arthritis) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

In order to afford the Veteran the broadest scope of review, and to ensure that each separate disability involving the knees is evaluated properly, the Board shall consider the service-connected symptomatology involving the knees under each and every applicable Diagnostic Code that provides rating criteria for evaluating knee disabilities. 

The Veteran contends that he is entitled to a higher rating for his both his left and right knees.  Specifically, he testified in November 2009 that he experienced pain, popping, and difficulty walking as result of his knee disabilities.  He further testified that he had to wear knee braces.
  
Having carefully considered the Veteran's claims in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the right and left knee disabilities do not warrant ratings in excess of the currently assigned 10 percent under any Diagnostic Code applicable for rating knee disorders, or any combination thereof.  38 C.F.R. § 4.7. 

In fact, the Board finds that the knee disorders are improperly rated under Diagnostic Code 5257 for instability, as the medical records do not support any objective findings of instability of either knee.  See VA examination reports dated in 2007 and 2009.  There has been no currently demonstrated instability or subluxation of either knee in VA outpatient treatment records.  Accordingly, there is no basis for providing an evaluation in excess of the 10 percent rating based on instability under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  38 C.F.R. §  4.71a. 

The Board has noted the Veteran's complaints of pain experienced in his knees and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, are inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 12 (1996).  

In rating the Veteran's left knee disability, the Board notes that there may be radiographic evidence of arthritis of the left knee; however, under Diagnostic Codes 5003 and 5010, traumatic/degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  The criteria for rating extension and flexion of the knee are found at Diagnostic Codes 5260 and 5261, and detailed above.  Here, review of the evidence shows that flexion has been at worse limited to 135 degrees upon VA examination in December 2007.  Upon VA examination in December 2009 flexion was full to 140 degrees.  This does not meet the criteria established for a 20 percent rating under Diagnostic Code 5260, which would require flexion limited to 30 degrees.  

There has been no radiographic evidence of right knee arthritis.  The Veteran's right knee had the exact same range of motion as the left knee.  This also does not meet the criteria for a 20 percent rating under Diagnostic Code 5260.

Extension has repeatedly been full in both knees to include upon VA examinations in 2007 and 2009; which does not meet the criteria established for a noncompensable rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  Thus, the criteria do not provide for a rating in excess of 10 percent for limited flexion or an additional separate rating for the right or left knee disability based on actual limitation of extension.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

The Board has noted the Veteran's complaints of pain experienced in his knees and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, even with painful motion of the left knee upon VA examination in 2007, there was no additional limitation following repetitive use or during flare-up.  There was no painful motion of the right knee in 2007.  There was no weakness, excess fatigability, or incoordination of either knee.  

In December 2009, there was pain at the end of range of motion, which was actually full from zero to 140 degrees.  However, the Veteran did not exhibit any increased fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing for either knee. The Veteran experienced increased pain on repetitive motion testing, but no additional limitation of function was reported.  The knees were reported to be stable.

This also does not meet the criteria for a 20 percent rating under Diagnostic Code 5260 for either knee and is clearly accounted for in the current 10 percent rating as the Veteran's limitation of flexion does not even meet the criteria for even a noncompensable rating under this code section.  38 C.F.R. § 4.71a.  

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's bilateral knee disability.  After review, however, the Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  There was no evidence of ankylosis of either knee (Diagnostic Code 5256), dislocated or removal of symptomatic semilunar cartilage (Diagnostic Codes 5258, 5259), or impairment of the tibia and fibula (Diagnostic Code 5262).  38 C.F.R. § 4.71a.

As such, based on its review of the medical evidence, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 5257 for instability or in excess of 10 percent based on limitation of flexion for either knee.  A separate rating is also not warranted for limitation of extension for either knee disability, as the criteria for even a noncompensable evaluation have not been met.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  "Staged" ratings, are not warranted for any period of the appeal for either knee.  38 C.F.R. § 4.71a; see Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

Finally, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57. 


Renal Tuberculosis

Historically, service connection was awarded for renal tuberculosis in a March 1978   rating decision.  An initial 100 percent evaluation was assigned effective in June 1977.   In a December 1978 rating decision, the RO decreased the rating to noncompensable effective from April 1979.  The RO continued the noncompensable rating in the February 2008 rating decision, the subject of the instant appeal.

The Veteran's renal tuberculosis has been assigned a noncompensable rating under 38 C.F.R. § 4. , Diagnostic Code 7505, under the ratings of the genitourinary system.  38 C.F.R. § 4.115b (2011).  

Under Diagnostic Code 7505, tuberculosis of the kidney is rated in accordance with 38 C.F.R. § 4.88b or 4.89, whichever is appropriate.  In the instant case, tuberculosis is no longer active.  The total rating for the two-year period after the date of inactivity has long since passed.  The schedular evaluation for residuals of nonpulmonary tuberculosis, if in excess of 50 percent or 30 percent will be assigned under the appropriate diagnostic code for the specific residual preceded by the diagnostic code for tuberculosis of the body part affected.  38 C.F.R. § 4.89.  As will be delineated in greater detail below, there are no residuals of renal tuberculosis, let alone that which meet the criteria for either a 50 percent or 30 percent rating. 

There has been no evidence of infectious diseases, immune disorders, or nutritional deficiencies as a result of the renal tuberculosis to warrant an increased rating under 38 C.F.R. § 4.88b, Diagnostic Codes 6300 to 6354.

The Veteran contends that he is entitled to a higher rating for his renal tuberculosis.  Specifically, he testified in November 2009 that he has to urinate more frequently and when he does, it occasionally stings.  Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned noncompensable rating is appropriate and no higher ratings are warranted at this time, to include "staged" ratings.  38 C.F.R. § 4.7; See Hart, supra. 

In this regard, upon VA examination in December 2007, there was no active tuberculosis found.  The Veteran had minimal bladder incontinence.  He reported nocturia three times a night and voiding during the day every one to two hours.  Laboratory studies show BUN was 15, creatinine of 0.9, glomerular filtration rate (GFR) was above 60, and prostate specific antigen (PSA) was 0.3

VA outpatient treatment records dated in April 2008 and May 2008, reveal the Veteran denied dysuria and urinary frequency or urgency.  There were no reported genitourinary problems.   In March 2008, the Veteran had a normal right kidney ultrasound.  The Veteran denied genitourinary complaints in August 2008.

Upon VA examination in December 2009, the Veteran complained of night sweats and occasional cough with no expectoration.  The Veteran denied any weight changes.  The examiner noted chest x-rays have been negative.  The Veteran denied any urinary complaints, to include, but not limited to, frequency, hesitancy, dysuria, or incontinence.  The Board notes the Veteran had erectile dysfunction, but it was not related to the renal tuberculosis.  In fact, VA outpatient treatment records reveal this was a side of effect of medication taken for a non-service connected mental health disability.  Laboratory tests were normal.  The examiner concluded the Veteran had no relapse of the renal tuberculosis.  It was considered stable and asymptomatic.  

The Board has also considered whether a higher rating is warranted under the criteria for the genitourinary system dysfunctions; however there has been no evidence of renal dysfunction, voiding dysfunction requiring the wearing of absorbent materials which must be changed less than two times per day, or obstructed voiding.  38 C.F.R. § 4.115a.

Though the Veteran complained of nocturia three times a night upon VA examination in December 2007, this was both an isolated complaint and unsubstantiated by the medical evidence of record.  The Veteran repeatedly denied genitourinary problems to VA treatment providers between 2007 and 2009.   Thus, a higher rating is not warranted for urinary frequency.  Id.  

In sum, a compensable rating for the service-connected renal tuberculosis, to include "staged" ratings, is not warranted as the evidence does not show symptomatology consistent with active tuberculosis, genitourinary dysfunction, or infectious disease, immune disorders, or nutritional deficiencies.  38 C.F.R. §§ 4.88b, 4.89, 4.115a; Hart, supra.  

Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  Finally, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.   


Extra Schedular Considerations

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  

In this case, Finds that the rating criteria used to evaluate the Veteran's service-connected disabilities reasonably describe his disability levels and symptomatology.  the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

III. TDIU

The Veteran filed an application for TDIU in March 2007.  He indicated his service connected arthritis was preventing him from securing or following any substantially gainful occupation.  His application revealed that he was working full-time at the time of his application at the VA hospital doing housekeeping.  The Veteran stated that he received his graduation equivalency degree and training in the culinary arts from 1997 to 1998.  

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. § 3.340.  Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation or, with less disability, if certain criteria are met. Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and
there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  See 38 C.F.R. 
§ 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  See 38 C.F.R. § 4.19.

The first step is to evaluate the Veteran's claim under the objective criteria listed in 38 C.F.R. § 4.16(a).  In the case at bar, the Veteran is in receipt of service connection for a low back condition with DJD (20 percent), tuberculosis osteomyelitis (10 percent), arthritis and synovitis of the left knee (10 percent), chondromalacia of the right knee (10 percent), and renal tuberculosis (zero percent).  A request for higher ratings has been denied in the instant decision.  A combined evaluation of 40 percent has been in effect from September 1996 when employing the bilateral factor of 2.7 percent for diagnostic codes 5260 and 7804.  Thus, the Veteran does not meet the specific percentage requirements of 38 C.F.R. § 4.16(a).

Additionally, there has been no objective evidence that the Veterans is unable to secure and follow a substantially gainful occupation by reason of the service-connected disabilities.  38 C.F.R. § 4.16(b).  Further, the Veteran's service connected disabilities, as previously noted, do not preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).   

In order for a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The sole fact that the veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant case, the records show the Veteran was working at the VA hospital in the housekeeping department in 2006 and 2007.  VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, from the Dallas VA Medical Center indicates the Veteran worked 16 hours per weekend as a housekeeping aid until April 2007.  There were no concessions made to the employee by reason of age or disability.  There was no indication the Veteran stopped working as a result of any of the service-connected disabilities.

The Veteran continued to be employed at the time of VA examination in 2007.  VA outpatient treatment records dated in May 2008 show the Veteran was working as a sous chef.  

The Veteran testified in November 2009 that he was working as a chef at the Olive Garden until February 2008, when he stopped.  The VA examination in December 2009 simply noted the Veteran was unemployed.

VA outpatient treatment records show the Veteran was treated for polysubstance abuse.  He additionally suffered from non-service connected hepatitis C, gastroesophageal reflux, hypertension, insomnia, cellulitis of the foot, hemorrhoids, depressive disorder, and hyperkeratosis.  This list is not inclusive.

Aside from the Veteran's own contentions, there is no medical evidence to support his assertions of unemployability due solely to his service connected disabilities.  Thus, the claim for TDIU is denied.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57. 


ORDER

The appeal is denied as to all issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


